           Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  APERTURE IP LLC,

                Plaintiff                          Case No. 6:21-cv-00030


                v.                                 JURY TRIAL DEMANDED


  ADT LLC

                Defendant


                     COMPLAINT FOR PATENT INFRINGEMENT

        Aperture IP LLC (“Plaintiff” or “Aperture”) hereby asserts the following claims

 for patent infringement against Defendant ADT LLC (“ADT” or Defendant”) and

 alleges, on information and belief, as follows:

                                     THE PARTIES

      1.       Aperture is a limited liability company organized and existing under the

laws of the Texas with its principal place of business at 17330 Preston Road, Suite

200D, Dallas, Texas 75252.

      2.       On information and belief, Defendant ADT is a corporation organized and

existing under the laws of Delaware that maintains its principal place of business in

Boca Raton, Florida. On information and belief, ADT maintains a regular and

established place of business at 1817 W Braker Lane, Ste 400, Bldg F, Austin, TX

78758, and may be served though its registered agent CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201.
            Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 2 of 15




                             JURISDICTION AND VENUE

       3.       This action arises under the patent laws of the United States, 35 U.S.C. §

1, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       4.       ADT maintains a permanent physical presence within the Western

District of Texas and has one or more regular and established places of business within

the district.

       5.       ADT maintains a regular and established place of business within the

Western District of Texas at 1817 W Braker Lane, Ste 400, Bldg F, Austin, TX 78758.

       6.       ADT maintains a regular and established place of business within the

Western District of Texas at 12305 Mercantile Ave, El Paso, TX 79928.

       7.       ADT has placed infringing products, like The Blue Doorbell by ADT, into

the stream of commerce knowing or understanding that such products would be used in

the United States, including in the Western District of Texas.

       8.       ADT has used The Blue Doorbell by ADT in the Western District of Texas,

at least through its own use or testing.

       9.       ADT has used The Blue Doorbell by ADT in the Western District of Texas,

at least though demonstration including through demonstrations during sales or

installation.

       10.      This Court has personal jurisdiction over ADT at least because ADT is

registered to do business in Texas, has one or more places of business within the

District, has made, used, offered to sell and sold the accused products within the

District thus committing acts of infringement within the District, and placed infringing



COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 2
         Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 3 of 15




products, like The Blue Doorbell by ADT, into the stream of commerce knowing or

understanding that such products would be used in the United States, including in the

Western District of Texas

       11.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C.

§ 1400(b).

                                ACCUSED PRODUCTS

       12.     Upon information and belief, Defendant makes, uses, imports, sells,

and/or offers for sale The Blue Doorbell by ADT, (collectively the “Accused Products”).

       13.     Upon information and belief, Defendant encourages and supports the use

of the Accused Products through their online support, advertising, and licensing

relationships with resellers.

                                THE PATENTS-IN_SUIT

       14.     On October 6, 2009, United States Patent No. 7,598,580 (the “’580

patent”), entitled “Image Sensor Module Package Structure With Supporting Element,”

was duly and lawfully issued by the U.S. Patent and Trademark Office.

       15.     Aperture is the assignee and owner of the right, title and interest in and

to the ’580 patent, including the right to assert all causes of action arising under said

patents and the right to any remedies for infringement of them.

             COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,598,580

       16.     Aperture repeats and realleges the allegations of paragraphs 1 through 15

as if fully set forth herein.




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 3
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 4 of 15




      17.    Defendant has been and is now infringing one or more claims of the ’580

Patent under 35 U.S.C. § 271 by making, using, selling, and/or importing the Accused

Products in the United States without authority.

      18.    Claim 1 of the ’580 Patent recites:

             1.     An image sensor module package structure with a supporting

                    element, comprising:

             a chip having a plurality of light-sensing elements arranged on a light-

                    sending area of a first surface of the chip, a plurality of first

                    conducting   pads   electrically   connected   to   the   light-sensing

                    elements, and at least one conducting channel passing through the

                    chip and electrically connected to the first conducting pads at one

                    end;

             the supporting element, which is a flat plate having an opening, a first

                    coupling surface, and a second coupling surface, wherein the

                    opening corresponds to the light-sensing area and the first coupling

                    surface is combined with the first surface; and

             a light-transmitting element combines with the second coupling surface.

      19.    Claim 3 of the ‘580 Patent recites:

             3.     The image sensor module package structure as claimed in claim 1,

                    wherein the chip further comprises a plurality of second conducting

                    pads or conducting balls which are arranged on a second surface of

                    the chip and electrically connected to the conducting channel.

      20.    Claim 4 of the ‘580 Patent recites:



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 4
         Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 5 of 15




              4.     The image sensor module package structure as claimed in claim 1,

                     wherein the chip further comprises a ball grid array, which is

                     arranged on a second surface of the chip and electrically connected

                     to the conducting channel.

       21.    Without license or authorization and in violation of 35 U.S.C. § 271(a),

Defendant has infringed and continues to infringe the ’580 Patent by making, using,

importing, offering for sale, and/or selling a number of its products, for example the Blue

Doorbell Camera and other substantially similar products (the “Accused Products”).

       22.    As exemplified below, the Accused Products are an image sensor module

package structure with a supporting element.

       23.    Regarding claim 1:

      An image sensor module package structure with a supporting element,
comprising:

       The Blue Doorbell Camera comprises an image sensor module package structure

with a supporting element.




https://www.bluebyadt.com/shop/blue-doorbell-camera-hd-video/




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 5
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 6 of 15




        a chip having a plurality of light-sensing elements arranged on a light-
sensing area of a first surface of the chip, a plurality of first conducting pads
electrically connected to the light-sensing elements, and at least one conducting


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 6
         Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 7 of 15




channel passing through the chip and electrically connected to the first
conducting pads at one end;

       The Accused Instrumentality comprises a chip.




       The Accused Instrumentality includes a plurality of light sensing elements

arranged on a light sensing area of the first surface of the chip.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 7
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 8 of 15




      The Accused Instrumentality includes a plurality of first conducting pads that

are electrically connected to the light sensing elements.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 8
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 9 of 15




      The Accused Instrumentality includes at least one conducting channel passing

though the chip and electrically connected to the conducting pads.




       the supporting element, which is a flat plate having an opening, a first
coupling surface, and a second coupling surface, wherein the opening corresponds


COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 9
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 10 of 15




to the light-sensing area and the first coupling surface is combined with the first
surface; and

      The Accused Instrumentality includes a supporting element.




      The supporting element is a flat plate with an opening, a first coupling surface

and a second coupling surface.




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 10
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 11 of 15




      a light-transmitting element combined with the second coupling surface.

      The Accused Instrumentality includes a light-transmitting element combined

with the second coupling surface.




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 11
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 12 of 15




      24.    Regarding claim 3:

       The image sensor module package structure as claimed in claim1, wherein
the chip further comprises a plurality of second conducting pads or conducting
balls which are arranged on a second surface of the chip and electrically
connected to the conducting channel.

      The chip of the Accused Instrumentality further comprises a plurality of

the second conducting balls arranged on the second surface of the chip and

electrically connected to the conducting channel.




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 12
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 13 of 15




      25.    Regarding claim 4:

       The image sensor module package structure as claimed in claim1, wherein
the chip further comprises a ball grid array, which is arranged on a second
surface of the chip and electrically connected to the conducting channel.

      The conducting balls of the Accused instrumentality are arranged in a

grid array on the second surface of the chip.




      26.    Aperture has been damaged by Defendant’s infringing activities.

      27.    Aperture is entitled to recover from Defendant the damages sustained by

Aperture as a result of Defendant's infringement of the ’580 Patent in an amount

COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 13
        Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 14 of 15




subject to proof at trial, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                 PRAYER FOR RELIEF

       WHEREFORE, Aperture requests that this Court enter judgment against

Defendant as follows:

       A.     An adjudication that Defendant has infringed the ’580 Patent;

       B.     An award of damages to be paid by the Defendant adequate to

compensate Aperture for Defendant's past infringement of the ’580 Patent, and any

continuing or future infringement through the date such judgment is entered, including

interest, costs, expenses and an accounting of all infringing acts including, but not

limited to, those acts not presented at trial;

       C.     A declaration that this case is exceptional under 35 U.S.C. § 285, and an

award of Aperture's reasonable attorneys' fees; and

       D.     An award to Aperture of such further relief at law or in equity as the

Court deems just and proper.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 14
       Case 6:21-cv-00030-ADA Document 1 Filed 01/13/21 Page 15 of 15




                                  JURY DEMAND

Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: January 13, 2021                        Respectfully Submitted

                                               /s/ Raymond W. Mort, III
                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com

                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2200
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEY FOR PLAINTIFF
                                               APERTURE IP LLC




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 15
